LOFTON & LOFTON, P.C.

Attomeys at Law
Lionel S. Lofton 225 Seven Farms Drive, Suite 109 Telephone: (843) 722-6319
Frances Cain Lofton Charleston, SC 29492 Telefax: (843) 722-6372
William H. Waring, Hi www. loftonandlofton.com E-Mail: lofton@loftonandlofton.com

September 3, 2020

Christy Scott, Esquire

Law Office of Christy Scott, LLC
PO Box 1515

Walterboro, SC 29488

RE: = Officer Cody Kirkman
Federal Investigation

Dear Christy:

This letter follows our telephone conversation of yesterday, September 2, 2020, concerming
the above-captioned matter. As advised you, I spoke with AUSA Ben Garner yesterday concerning
the status of their investigation in light of the fact that they had completed their interviews of the two
(2) other officers in the case. AUSA Garner advised me that their investigation was ongoing and he
did not anticipate a prosecutorial decision to be made until late 2020 or maybe early 2021. I will let
you know if anything develops that changes that time line.

™~
Vv by yous.

i Lionel S. Uy

With kindest regards, I remain

LSLAtra

 
 

So

 

ow
‘
“Soe

Lofton & Lofton, PC
225 Seven Farms Drive, Suite 109

Charleston, SC 29492

 

CHARLES TO WY eS POg
SE 294 ee
OS SEP 2g Rds ce pees C2=—-
PR Db ame ee Ee
ck s 02 1 —$ 000.500
‘iepees = 0000306730 SEP 03 2020
ant MAILED FROM ZIP CODE 29492
Christy Scott, Esquire
Law Office of Christy Scott, LLC
PO Box 1515
Walterboro, SC 29488

Wet lye read platy tan ly
